Cole, J.
We see no error in the rulings of tlie court in regard to the admission or exclusion of evidence. The evidence offered on the part of the defendant, for the purpose of showing that the plaintiff agreed to build the fences he claimed pay for, was clearly inadmissible. It tended to vary and contradict the written agreement. The parties had entered into a written lease, which states, with much prolixity and minuteness of detail, the terms and conditions upon which the plaintiff was to occupy and work the defendant’s farm. The evidence offered tended to vary and add to the conditions in this lease. Upon a very familiar principle, it was therefore rightly excluded.
After the circuit judge had charged the jury upon the law of the case, one of the jury asked him “whether the plaintiff had the right to use the defendant’s divided grain to feed the stock and sheep.” The circuit judge answered that he would not have the right by law. It *517is now insisted on the part of the defendant that this answer by the oironit judge to the question of a jnror was a “charge,” within the meaning of chap. 101, Gen. Laws of 1868, aftd, not having been reduced to writing, should reverse the judgment. The word “charge,” as used in that statute, was not intended to include any and every question and answer passing between the court and jury. It doubtless refers to the address made by the judge after the case has been closed, when he comments upon the testimony, or instructs the jury in any matter of law arising upon it. Suppose the circuit judge had answered the question by the monosyllable “no,” which, indeed, was all his answer amounted to. Will it be claimed that before he could answer he must write the word “no,” and then read it to the jury? We think it quite safe to say that the statute never contemplated any such thing. The judgment of the circuit court must be affirmed.
By the Court. —Judgment affirmed.